Name: 79/157/EEC: Commission Decision of 21 December 1978 on the granting by the Guidance Section of the EAGGF to the United Kingdom of a payment on account in respect of expenditure incurred during 1977 on aids and premiums relating to the modernization of farms including those in the less-favoured farming areas (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-14

 Avis juridique important|31979D015779/157/EEC: Commission Decision of 21 December 1978 on the granting by the Guidance Section of the EAGGF to the United Kingdom of a payment on account in respect of expenditure incurred during 1977 on aids and premiums relating to the modernization of farms including those in the less-favoured farming areas (Only the English text is authentic) Official Journal L 039 , 14/02/1979 P. 0033 - 0034++++COMMISSION DECISION OF 21 DECEMBER 1978 ON THE GRANTING BY THE GUIDANCE SECTION OF THE EAGGF TO THE UNITED KINGDOM OF A PAYMENT ON ACCOUNT IN RESPECT OF EXPENDITURE INCURRED DURING 1977 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS INCLUDING THOSE IN THE LESS-FAVOURED FARMING AREAS ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/157/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ) , AS LAST AMENDED BY DIRECTIVE 77/390/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 21 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 3 ) , AS LAST AMENDED BY DIRECTIVE 76/400/EEC ( 4 ) , AND IN PARTICULAR ARTICLE 13 THEREOF , WHEREAS THE MEASURES TAKEN BY THE UNITED KINGDOM TO IMPLEMENT DIRECTIVES 72/159/EEC AND 75/268/EEC WERE THE SUBJECT OF FAVOURABLE COMMISSION DECISIONS PURSUANT TO ARTICLE 18 OF DIRECTIVE 72/159/EEC AND TO ARTICLE 13 OF DIRECTIVE 75/268/EEC ; WHEREAS COMMISSION DECISION 76/627/EEC OF 25 JUNE 1976 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AIDS GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVE 75/268/EEC ( 5 ) , LAYS DOWN IN ARTICLE 2 THAT APPLICATIONS FOR REIMBURSEMENT CONCERNING TITLE III OF DIRECTIVE 75/268/EEC SHALL BE SUBMITTED ALONG WITH APPLICATIONS FOR REIMBURSEMENT OF EXPENDITURE ON DIRECTIVE 72/159/EEC , UNDER THE PROVISIONS LAID DOWN IN COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC AND ALSO WITH THE PAYMENTS ON ACCOUNT WHICH CAN BE AGREED ( 6 ) ; WHEREAS COMMISSION DECISION 74/581/EEC LAYS DOWN IN ARTICLE 4 ( 1 ) THAT THE COMMISSION , ACTING ON THE BASIS OF PARTICULARS CONTAINED IN THE APPLICATION FOR REIMBURSEMENT , SHALL MAKE A PAYMENT ON ACCOUNT OF 75 % OF THE AMOUNT REQUESTED ; WHEREAS THE APPLICATION FOR REIMBURSEMENT LODGED BY THE UNITED KINGDOM IN RESPECT OF AIDS GRANTED DURING 1977 FOR THE MODERNIZATION OF FARMS , INCLUDING THOSE IN THE LESS-FAVOURED FARMING AREAS , IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM ; WHEREAS THE TOTAL AMOUNT OF EXPENDITURE FOR THE YEAR 1977 COMES TO POUND 21 897 984,08 BROKEN DOWN AN FOLLOWS : *ORDINARY FARMING AREAS*LESS-FAVOURED FARMING AREAS ( TITLE III ) * UNDER ARTICLE 8*POUND 12 222 790,75*POUND 3 133 746,61* UNDER ARTICLE 10*POUND 6 440 175,51* - * UNDER ARTICLE 11*POUND 98 888,91* - * UNDER ARTICLE 12*POUND 2 382,30* - * UNDER ARTICLE 13* - * - * WHEREAS THE TOTAL AMOUNT OF REIMBURSEMENT COMES TO POUND 4 877 106,55 ; WHEREAS THE MAKING OF A PAYMENT ON ACCOUNT FOR THE PERIOD IN QUESTION SHALL NOT PREJUDICE THE FINAL DECISION ON THE CONTRIBUTION FROM THE EAGGF FOR THE SAID PERIOD ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE MAKE A PAYMENT ON ACCOUNT OF 75 % OF THE SUM OF POUND 4 877 106,55 , I.E . POUND 3 657 829,91 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PAYMENT ON ACCOUNT BY GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE UNITED KINGDOM DURING 1977 IN RESPECT OF AID AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS , INCLUDING THOSE IN THE LESS-FAVOURED FARMING AREAS , SHALL BE POUND 3 657 829,91 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 21 DECEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 145 , 13 . 6 . 1977 , P . 43 . ( 3 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 4 ) OJ NO L 108 , 26 . 4 . 1976 , P . 21 . ( 5 ) OJ NO L 222 , 14 . 8 . 1976 , P . 37 . ( 6 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 .